DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. With regards to independent claims 1 and 12 Applicant argues that none of the cited references teach or disclose the newly amended claim limitation “the spectator using the audience portion to communicate changes in the shared virtual reality so that those changes are seen by the performer in the virtual reality”.  Examiner respectfully disagrees as Watson et al in at least paragraph 0047 discloses “In still further embodiments, another player viewing the game play of player 100 on the display 107 may participate interactively with player 100. For example, a user viewing the game play on the display 107 may control characters in the game scene, provide feedback, . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al (pub # 20150243078) in view of Tokubo (pub # 20180096519).


a head mounted display worn by the performer (Fig. 1C and paragraph 0040 HMD 102).
which produces the virtual reality for the performer to see while wearing the head mounted display, (paragraph 0040 HMD 102 configured to display a video game or other content to the user 100). 
the head mounted display having a head mounted computer which produces the virtual reality on the head mounted display (paragraph 0107 and Fig. 9 HMD 102 includes processor 500 for executing program instructions). 
and has a head mounted transmitter for sending output signals corresponding to the virtual reality appearing on the head mounted display; (paragraph 0115 and Fig. 9 WiFi 532, Bluetooth 534, and communication link 536).
a network which receives the output signals from the head mounted display corresponding to the virtual reality being viewed by the performer, the network in communication with the head mounted display; (paragraph 0046 and Fig. 1C network 110). 
and an audience portion having an audience display for the spectator which receives input signals from the network corresponding to the virtual reality being viewed by the performer on the head mounted display and displays these input signals on the audience display for the spectator to view, (paragraph 0047 and Fig. 1C second screen display 107 in which content on the HMD 102 can be shared). 
(paragraph 0034 second screen can include a personal computer, a laptop, a tablet computer, a mobile device, etc). 
and an audience receiver which receives the input signals from the network, the audience portion in communication with the network. (Fig. 1C second screen 107 receives signals from network 110). 
the spectator using the audience portion to communicate changes in the shared virtual reality so that those changes are seen by the performer in the virtual reality.  (paragraph 0047, In still further embodiments, another player viewing the game play of player 100 on the display 107 may participate interactively with player 100. For example, a user viewing the game play on the display 107 may control characters in the game scene, provide feedback, provide social interaction, and/or provide comments (via text, via voice, via actions, via gestures, etc.,) which enables users that are not wearing the HMD 102 to socially interact with player 100, the game play, or content being rendered in the HMD 102).
Watson et al does not specifically disclose the virtual reality displayed on the audience display of the smart phone corresponds to an actual current position and orientation of the spectator in the room in which the performer having the head mounted display and the spectator are located, the actual position based on an origin point in the room, the origin point independent of the position of the spectator.  However Tokubo in at least Figs 1 and 4 as well as paragraphs 0053, 0054, 0078, and 0079 does disclose a mobile device 110 such as smart phone displaying a VR scene (408 in Fig. 4) that corresponds to an actual current position and orientation of the spectator (400 in Fig. 4) holding the 

Consider claim 12. Watson et al further teaches A method for a spectator to view a virtual reality of a performer comprising the steps of:
 linking a telecommunications network (paragraph 0046 and Fig. 1C network 110). 
to a smart phone of the spectator (paragraph 0047 and Fig. 1C second screen display 107 in which content on the HMD 102 can be shared. Also see paragraph 0034 second screen could be any device comprising a display such as a mobile device or cellular phone).
and a head mounted display worn by a performer that displays the virtual reality; (Fig. 1C and paragraph 0040 HMD 102).
viewing on an audience display of the smart phone by the spectator the virtual reality that appears on the head mounted display. (paragraph 0047 and Fig. 1C second screen display 107 in which content on the HMD 102 can be shared).
the spectator using the audience portion to communicate changes in the shared virtual reality so that those changes are seen by the performer in the virtual reality.  (paragraph 0047, In still further embodiments, another player viewing the game play of player 100 on the display 107 may participate interactively with player 100. For example, a user viewing the game play on the display 107 may control characters in the game scene, provide feedback, provide social interaction, and/or provide comments (via text, via voice, via actions, via gestures, etc.,) which enables users that are not wearing the HMD 102 to socially interact with player 100, the game play, or content being rendered in the HMD 102).
Watson et al does not specifically disclose including the step of displaying the virtual reality on the audience display of the smart phone corresponding to an actual current position and orientation of the spectator in the room in which the performer having the head mounted display and the spectator are located, the actual position based on an origin point in the room, the origin point independent of the position of the spectator.  However Tokubo in at least Figs 1 and 4 as well as paragraphs 0053, 0054, 0078, and 0079 does disclose a mobile device 110 such as smart phone displaying a VR scene (408 in Fig. 4) that corresponds to an actual current position and orientation of the spectator (400 in Fig. 4) holding the mobile device 110.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Tokubo with the invention of Watson et al in order to provide a much more immersive and personal VR experience by allowing a spectator to see the VR world from their own perspective.  
  Consider claim 2.  Watson et al further teaches The system of claim 1 where the audience portion includes a mobile smart phone. (paragraph 0034 second screen could be any device comprising a display such as a mobile device or cellular phone).Consider claim 4. Watson et al further teaches The system of claim 3 including multiple (See at least Fig. 1C where there are multiple spectators, remote and local, having their own second screen displays 107).Consider claim 5. Watson et al further teaches The system of claim 4 wherein the network includes a Wi-Fi server that produces position and orientation updates of the performer. (paragraph 0115 WiFi).Consider claim 13. Watson et al further teaches The method of claim 12 where the audience portion includes a mobile smart phone. (paragraph 0034 second screen could be any device comprising a display such as a mobile device or cellular phone).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Watson et al (pub # 20150243078) in view of Tokubo (pub # 20180096519) as applied to claim 1 above, and further in view of Gronholm et al (pub # 20170163970).

Consider claim 6. Watson et al in view of Tokubo does not specifically disclose The system of claim 5 wherein the smart phone of the spectator computes a position and orientation of the smart phone with respect to the room and then concatenate's transformations of the performer and the smart phone, using matrix multiplication, to compute a time varying position and orientation of the room and therefore of the performer having the head mounted display with respect to the smart phone as a smart phone moves and rotates in space through time.  However Gronholm et al in at least paragraphs 0062-0066 discloses a method of calculating a position of user using an HMD wherein a matrix multiplication of three rotations is formed in order to transform a position vector.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Gronholm et al with the system and method of Watson et al because there is a need for solutions that enable stereo viewing, that is, viewing of a 3D image (Gronholm et al paragraph 0003).Consider claim 7. Watson et al further teaches The system of claim 6 wherein the performer makes changes to the virtual reality. (paragraph 0043).


Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Watson et al (pub # 20150243078) in view of Tokubo (pub # 20180096519) and further in view of Gronholm et al (pub # 20170163970) as applied to claim7 above, and further in view of Balslev et al (pub # 20170192496).

Consider claim 8.  Watson et al in view of Tokubo and further in view of Gronholm et al does not specifically disclose The system of claim 7 wherein the performer wears a performance capture suit to make changes to the virtual reality.  However Balslev et al  (paragraph 0047 user viewing game on second screen may control characters in the game scene).Consider claim 10. Watson et al further teaches The system of claim 9 wherein the spectator uses the touch controls on the smart phone to make changes to the virtual reality. (paragraph 0047).Consider claim 11. Watson et al further teaches The system of claim 10 wherein a video flow captured from a camera of the smart phone is used as an environment layer in the virtual reality. (paragraph 0036).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624